           Case 1:21-cv-00814-AWI-SAB Document 22 Filed 09/01/21 Page 1 of 2


 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                              EASTERN DISTRICT OF CALIFORNIA
 5

 6   MICHAEL LEON WATTS,                                   CASE NO. 1:21-cv-00814-AWI-SAB (PC)
 7                           Plaintiff,
                                                           ORDER DISMISSING ACTION FOR
 8                   v.                                    FAILURE TO PAY FILING FEE
 9   CALIFORNIA DEPARTMENT OF
     CORRECTIONS, et al.,                                  (Doc. No. 12)
10
                             Defendants.
11

12

13          Plaintiff Michael Leon Watts is proceeding pro se in this civil rights action under 42
14 U.S.C. § 1983. This matter was referred to a United States magistrate judge pursuant to 28 U.S.C.

15 § 636(b)(1)(B) and Eastern District of California Local Rule 302.

16          On June 16, 2021, the assigned magistrate judge issued findings and recommendations,
17 recommending that Plaintiff’s application to proceed in forma pauperis be denied and that he be

18 required to pay the $402.00 filing fee in full to proceed with this action. Doc. No. 20. On July 19,

19 2021, the undersigned adopted those findings and recommendations, denied Plaintiff’s motion to

20 proceed in forma pauperis, and ordered Plaintiff to pay the $402.00 filing fee in full within thirty

21 days. Doc. No. 21. Plaintiff was cautioned that his failure to comply with that order would result

22 in this case being dismissed without further notice. Id. at 2. Plaintiff has not paid the filing fee and

23 the time to do so has now passed.

24

25                                                 ORDER
26          Accordingly, IT IS HEREBY ORDERED that:
27          1.      This action is DISMISSED, without prejudice, because of Plaintiff’s failure to pay
28                  the required filing fee;
          Case 1:21-cv-00814-AWI-SAB Document 22 Filed 09/01/21 Page 2 of 2


 1        2.    All pending motions are DENIED as moot; and
 2        3.    The Clerk of the Court is directed to CLOSE this case.
 3
     IT IS SO ORDERED.
 4

 5 Dated: August 31, 2021
                                            SENIOR DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                 2
